Citation Nr: 0637930	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  00-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for right hand 
numbness.

2.  Entitlement to a compensable evaluation for left hand 
numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from September 1986 to September 1990.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1999 rating 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 
noncompensable evaluation for bilateral hand numbness.

The Board previously issued decisions in this case in 
November 2001 and June 2004.  However, these decisions were 
vacated by the United States Court of Appeals for Veterans 
Claims (CAVC) in November 2001 and October 2005 and remanded 
to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has established service connection for various 
residuals of an in-service concussion sustained in an 
automobile accident.  These residuals include demential with 
amnestic disorder and numbness of both hands.  The veteran 
contends that a compensable evaluation is warranted for his 
right and left hand numbness.  

The Board notes that the most recent medical evidence of 
record which assesses the severity of the veteran's service-
connected hand numbness is contained in a March 2000 VA 
peripheral nerves examination.  At that time, the examiner 
found no objective neuropathy.  Rather, the veteran's 
symptoms of hand numbness were felt to be clearly psychogenic 
in nature.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also, 38 C.F.R. § 3.159(c)(4).  In light of the length of 
time since the most recent examination, a new examination 
that evaluates the veteran's disability would be beneficial.

In a Joint Motion for Partial Remand filed with the Court in 
October 2005, the parties noted that "the Board termed 
Appellant's right and left hand numbness to be 'clearly 
psychogenic in nature.'  Such a characterization constituted 
an impermissible medical conclusion, which the Board cannot 
rely upon to support its decision.  See Colvin v. Derwinski, 
1 Vet. App. 171, 172 (1991)."  While the Board acknowledges 
that it may not base a decision on its own unsubstantiated 
medical conclusions, the Board was not rendering its own 
medical opinion.  Rather the Board was citing the conclusion 
rendered by a VA physician after examination of the veteran 
his claims folder in March 2000.  In fact, the phrase was a 
direct quotation of a VA physician who opined that although 
the veteran had "subjective sensory loss on examination even 
though he is not having an attack, it is clearly psychogenic 
in nature based on the sensory examination today."  

In any event, as noted in the Joint Motion, the criteria for 
rating somatoform disorders is found at 38 C.F.R. § 4.130, 
Diagnostic Codes 9421 through 9425.  As the evidence suggests 
that the veteran's hand numbness may be manifestations of a 
psychogenic disorder, on Remand, the RO should consider 
whether a compensable evaluation based on the criteria for 
rating somatoform disorders is warranted.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2. The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for right 
or left hand numbness since March 2000. 
The RO should obtain treatment records 
from all sources identified by the 
veteran which are not already of record.

3. The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
current severity of his current service-
connected right and left hand numbness.  
The claims file must be made available to 
the examiner. 

The examiner should describe the severity 
and extent of any present neurological or 
psychogenic manifestations associated 
with the veteran's hand numbness.  If the 
veteran's complaints are psychogenic in 
nature, the examiner should proffer an 
opinion as to whether the veteran's 
complaints are manifestations of his 
service connected dementia or a separate 
somatoform disorder.  

In addition, the examiner should offer an 
opinion concerning the impact of the 
veteran's service-connected bilateral 
hand numbness on his ability to function.

4.  Thereafter, the RO should 
readjudicate these claims with 
consideration of all potentially relevant 
rating criteria, to include Diagnostic 
Codes 9421 through 9425.  

5. If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



